United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2906
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                  Tyrone Davis, also known as Tyrone D. Davis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 21, 2022
                            Filed: December 27, 2022
                                  [Unpublished]
                                 ____________

Before GRASZ, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Tyrone Davis appeals after he pled guilty to a drug offense, and the district
     1
court imposed a sentence consistent with his binding Federal Rule of Criminal

         1
       The Honorable Stephen R. Clark, then United States District Judge for the
Eastern District of Missouri, now Chief Judge.
Procedure 11(c)(1)(C) agreement. Counsel has moved for leave to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging an
appeal waiver in the plea agreement, but challenging the sentence as substantively
unreasonable. Davis has filed a pro se brief challenging the voluntariness of his plea
and reasonableness of his sentence; alleging irregularities in the criminal
investigation and proceedings; raising ineffective-assistance-of-counsel claims; and
asserting he is actually innocent of the offenses charged.

       We reject Davis’s claim that his plea was involuntary. The record shows that
in his plea agreement and at his plea hearing, Davis agreed that the factual basis set
forth in the plea agreement was true, he understood the provisions of the plea
agreement, his plea was voluntary, and he was satisfied with counsel’s performance;
moreover, he did not move to withdraw his plea. See Nguyen v. United States, 114
F.3d 699, 703 (8th Cir. 1997) (defendant’s statements made during plea hearing carry
strong presumption of verity); cf. United States v. Foy, 617 F.3d 1029, 1033-34 (8th
Cir. 2010) (claim that defendant’s plea was unknowing or involuntary is not
cognizable on direct appeal where defendant failed to move in district court to
withdraw his guilty plea).                 To the extent Davis has raised
ineffective-assistance-of-counsel claims that require development of matters outside
the record, this court declines to address them in this direct appeal. See United States
v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance
claims are best litigated in collateral proceedings, where record can be properly
developed).

       As the guilty plea is valid, counsel’s and Davis’s sentencing challenges--and
Davis’s remaining challenges, to the extent he raises claims unrelated to voluntariness
or ineffective assistance of counsel--are foreclosed. See States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls
within scope of waiver, defendant knowingly and voluntarily entered into waiver and
plea agreement, and enforcing waiver would not result in miscarriage of justice); cf.

                                          -2-
United States v. Kling, 516 F.3d 702, 704 (8th Cir. 2008) (defendant who is
sentenced within the range agreed upon in plea agreement is merely receiving what
he bargained for, and may not challenge sentence on appeal); United States v. Limley,
510 F.3d 825, 827 (8th Cir. 2007) (valid guilty plea is admission of guilt that waives
all non-jurisdictional defects and defenses).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we enforce the appeal waiver as to the sentencing and other
challenges, and we affirm the judgment in all other respects. Counsel’s request to
withdraw is granted, and Davis’s motion to appoint appellate counsel is denied.
                      ______________________________




                                         -3-